DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The disclosure is objected to because of the following informalities: 
para 0015 line 11 and elsewhere: "Barkuhausen" should be spelled "Barkhausen".  
Appropriate correction is required. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a step for preparing a structure to be measured" in claims 1 line 3, 7 line 3, 9 line 3, and 11 line 3
"a step for measuring an amount of exothermic or endothermic heat of the structure" in claim 1 lines 4-5
"a step for determining an amount of entropy decrease of the structure from the measured amount of exothermic or endothermic heat" in claim 1 lines 6-8
"a step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease" in claims 1 lines 9-10, 7 lines 9-10, 9 lines 9-10, 11 lines 9-10
"a step for measuring an actual compressive stress value of the structure" in claim 5 lines 3-4
"a step for correcting the predicted remaining lifetime based on the difference between the measured compressive stress value, and the predicted compressive stress value obtaining from the measured amount of exothermic or endothermic heat" in claim 5 lines 5-9
"a step for measuring the magnitude of compressive stress of the structure" in claim 7 lines 4-5
"a step for measuring an amount of entropy decrease of the structure by using the measured magnitude of compressive stress" in claim 7 lines 6-8
"a step for measuring an amount of lattice contraction of the structure" in claim 9 lines 4-5
"a step for measuring an amount of entropy decrease of the structure by using the measured amount of lattice contraction" in claim 9 lines 6-8
"a step for measuring the physical properties of the structure" in claim 11 lines 4-5
"a step for measuring an amount of entropy decrease of the structure from the measured changes in physical properties" in claim 11 lines 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4, & 7-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 



Regarding claim 1-4, & 7-16, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “entropy decrease” in claim 1-4, & 7-16 is used by the claims to mean “increasing disorder and degradation,” (Specification pg. 3 para [0011] lines 7-9: “ remaining lifetime of the structure from the measured amount of entropy decrease”, ‘degradation’ being a measure of the remaining lifetime of the structure) while the accepted meaning is “decreasing disorder and degradation” (“The Penguin Dictionary of Science”-entropy: “the total entropy of an isolated system can never decrease” and “processes involving an increase in thermodynamic entropy in isolated systems also increase their disorder”) The term is indefinite because the specification does not clearly redefine the term. 
For the purposes of examination and in view of the second law of thermodynamics it is assumed that the applicant meant “entropy increase” where they stated “entropy decrease”.  
Dependent claims 5, 6, & 17 are also rejected for the reasons above due to dependence on a rejected base claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 1-3, 5-8, 11-14, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200116585 A1 (Jung) in view of US 20180292465 A1 (Osara). 

Regarding claim 1, Jung teaches a method of diagnosing the lifetime of a structure (Abstract:” estimate a total useful life (TUL) of the structure based on outputs of the constraint convex regression model”) comprising; a step for preparing a structure to be measured (para 0058: “sensors embedded in the equipment or structures”, putting the sensors in communicative interaction with the structure is preparing a structure to be measured);…; and a step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease (para 0024: “predicting a remaining useful life (RUL)”, para 0034: degradation is a result of increasing entropy, the second law of thermodynamics states that the entropy of an isolated system must never decrease (but if not isolated one part of the system may experience a decrease in entropy which is at least countered by an increase in another part of the system) so the decrease in entropy of the instant application is being interpreted as equivalent to the increase in entropy described by Jung).  
Jung does not explicitly teach a step for measuring an amount of exothermic or endothermic heat of the structure; a step for determining an amount of entropy decrease of the structure from the measured amount of exothermic or endothermic heat.  
Osara does teach a step for measuring an amount of exothermic or endothermic heat of the structure (para 0208 & equation 00013: calculations make use of “heat transfer”); a step for determining an amount of entropy decrease of the structure from the measured amount of exothermic or endothermic heat (para 0025: “irreversible entropies…thermal entropy”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung with the teachings of Osara.  One would have added to the remaining useful lifetime (RUL) estimation of Jung the measuring of the heat transfer and entropy of the system from Osara.  The motivation would have been to enable the derivation of an equation that estimates remaining useful life based on the heat transfer and entropy change of the structure.  

Regarding claim 2, Jung in view of Osara teaches the method of diagnosing the lifetime of the structure of claim 1.  
Jung does not explicitly teach wherein the step for diagnosing the remaining lifetime of the structure utilizes a relationship between the amount of entropy decrease or the amount of exothermic or endothermic heat at the end of life and the amount of entropy decrease or the amount of exothermic or endothermic heat at an arbitrary time.  
Osara further teaches wherein the step for diagnosing the remaining lifetime of the structure utilizes a relationship between the amount of entropy decrease or the amount of exothermic or endothermic heat at the end of life and the amount of entropy decrease or the amount of exothermic or endothermic heat at an arbitrary time (para 0025: “second degradation coefficients set is used to assess mechanical life or remaining mechanical life of a structure” where para 0023: “a second set of degradation coefficients… based on …thermal entropies”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung in view of Osara with the further teachings of Osara.  One would have added to the remaining useful life estimation of Jung the degradation coefficients  based on a linear dependence of thermal entropies.  The motivation would have been to have an accurate relation of remaining useful life based on the thermal entropies of the system since temperature changes cause faster aging of structures.  

Regarding claim 3, Jung in view of Osara teaches the method of diagnosing the lifetime of the structure of claim 2.  
Jung does not explicitly teach wherein the relationship is defined as tL=k (HL/Hi) [ (Tp-T) /Tp] 2exp [+QAs/R (1/T-1/Tp) ] , wherein, k is an intrinsic constant, R is the gas constant, Tr is the peak temperature where the maximum amount of heat is released, QAs is an activation energy for entropy decrease, T is an operating temperature, HL is an amount of exothermic or endothermic heat at the end of life, and Hi is an amount of exothermic or endothermic heat at an arbitrary time.  
Osara teaches wherein the relationship is defined as tL=k (HL/Hi) [ (Tp-T) /Tp] 2exp [+QAs/R (1/T-1/Tp) ] , wherein, k is an intrinsic constant, R is the gas constant, Tr is the peak temperature where the maximum amount of heat is released, QAs is an activation energy for entropy decrease, T is an operating temperature, HL is an amount of exothermic or endothermic heat at the end of life, and Hi is an amount of exothermic or endothermic heat at an arbitrary time (para 0910: “predicts degradation as damage increases with the logarithm of the remaining life and B.sub.W.sub.N predicts degradation as cycle number increases with entropy accumulation.”, therefore optimization of parameters (which include gas constant R, temperature T, energy transfer, entropy change) would result in an equation for remaining useful life which would be proportional to the exponential of the degradation where degradation is the part which isn’t reversible which would be a term proportional to the activation energy because ‘activation energy’ describes altering structure) (shows that                         
                            t
                            =
                            α
                            ×
                            
                                
                                    e
                                
                                
                                    β
                                    ×
                                    
                                        
                                            Q
                                            A
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                     where α & β (β is negative) are themselves functions of R, T, energy transfer, and entropy change).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung in view of Osara with the further teachings of Osara.  One would have combined the convex regression problem constraints of Jung (para 0035) with the observation of Osara (para 0910) that “damage increases with the logarithm of the remaining life”.  The motivation would have been to have a means of estimating the remaining lifetime of a structure based on a measurement that could be performed on any relevant structure; this would have applications for cost savings with regard to investment in infrastructure.  

Regarding claim 5, Jung in view of Osara teaches the method of diagnosing the lifetime of the structure of claim 1.   
Jung further teaches further comprising, a step for measuring an actual compressive stress value of the structure (para 0032: “external degradation excitation (e.g., stress)”); and a step for correcting the predicted remaining lifetime based on the difference between the measured compressive stress value, and the predicted compressive stress value (para 0044: “as the degradation measurement is updated, so will be the model parameters of the degradation function”, “RUL” is  remaining useful life) obtaining from the measured amount of exothermic or endothermic heat (para 0031: thermal resistance can be used for predicting remaining life).  

Regarding claim 6, Jung in view of Osara teaches the method of diagnosing the lifetime of the structure of claim 1.  
Jung does not teach wherein measurements of the amount of exothermic or endothermic heat are performed by Differential Scanning calorimetry (DSC), Differential Thermal Analysis (DTA), Thermogravimetric Analysis (TGA), Thermomechanical Analysis (TMA), Dynamic Mechanical Analysis (DMA), or a combination thereof.  
Osara teaches wherein measurements of the amount of exothermic or endothermic heat are performed by Differential Scanning calorimetry (DSC), Differential Thermal Analysis (DTA), Thermogravimetric Analysis (TGA), Thermomechanical Analysis (TMA), Dynamic Mechanical Analysis (DMA), or a combination thereof (para 0380: “pressure differential scanning calorimetry (PDSC)” is a type of differential scanning calorimetry (DSC)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung with the teachings of Osara.  One would have added the degradation assessment system of Jung the measurement method of a differential scanning calorimetry from Osara.  The motivation would have been to get good measurements of heat flow under different pressure conditions.  

Regarding claim 7, Jung teaches a method of diagnosing the lifetime of a structure (Abstract:” estimate a total useful life (TUL) of the structure based on outputs of the constraint convex regression model”) comprising; a step for preparing a structure to be measured (para 0058: “sensors embedded in the equipment or structures”, putting the sensors in communicative interaction with the structure is preparing a structure to be measured); a step for measuring the magnitude of compressive stress of the structure (para 0032: stress is used as a measure of  external degradation excitation).
Jung does not explicitly teach a step for measuring an amount of entropy decrease of the structure by using the measured magnitude of compressive stress; and a step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease.  
Osara does teach a step for measuring an amount of entropy decrease of the structure by using the measured magnitude of compressive stress (para 00268: establishes a relation between stress and entropy so that entropy can then be determined from the stress);  and a step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease (para 0025: “second degradation coefficients set is used to assess mechanical life or remaining mechanical life of a structure” where para 0023: “a second set of degradation coefficients… based on …thermal entropies”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung with the teachings of Osara.  One would have added to the estimated total useful life of Jung the entropy stress relation from Osara.  The motivation would have been to get a better estimation of the remaining life of a structure based on how the entropy of the system is affected by a stress.  

Regarding claim 8, Jung in view of Osara teaches the method of diagnosing the lifetime of the structure of claim 7. 
Jung does not explicitly teach wherein the step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease utilizes the relationship between the amount of entropy decrease or the magnitude of compressive stress at the end of life of the structure and the amount of entropy decrease or the magnitude of compressive stress of the structure at an arbitrary time, which is defined as:wherein, k is an intrinsic constant, R is the gas constant, Tp is the peak temperature of exothermic heat, QAs is an activation energy for entropy decrease, T is an operating temperature, OL is a magnitude of compressive stress at the end of life, and 6i is a magnitude of compressive stress at an arbitrary time
Osara teaches wherein the step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease utilizes the relationship between the amount of entropy decrease or the magnitude of compressive stress at the end of life of the structure and the amount of entropy decrease or the magnitude of compressive stress of the structure at an arbitrary time, which is defined as:wherein, k is an intrinsic constant, R is the gas constant, Tp is the peak temperature of exothermic heat, QAs is an activation energy for entropy decrease, T is an operating temperature, OL is a magnitude of compressive stress at the end of life, and 6i is a magnitude of compressive stress at an arbitrary time (para 0910: “predicts degradation as damage increases with the logarithm of the remaining life and B.sub.W.sub.N predicts degradation as cycle number increases with entropy accumulation.”, therefore optimization of parameters (which include gas constant R, temperature T, energy transfer, entropy change) would result in an equation for remaining useful life which would be proportional to the exponential of the degradation where degradation is the part which isn’t reversible which would be a term proportional to the activation energy because ‘activation energy’ describes altering structure) (shows that                         
                            t
                            =
                            α
                            ×
                            
                                
                                    e
                                
                                
                                    β
                                    ×
                                    
                                        
                                            Q
                                            A
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                     where α & β (β is negative) are themselves functions of R, T, energy transfer, and entropy change).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung in view of Osara with the further teachings of Osara.  One would have combined the convex regression problem constraints of Jung (para 0035) with the observation of Osara (para 0910) that “damage increases with the logarithm of the remaining life”.  The motivation would have been to have a means of estimating the remaining lifetime of a structure based on a measurement that could be performed on any relevant structure; this would have applications for cost savings with regard to investment in infrastructure.  

Regarding claim 11, Jung teaches a method of diagnosing the lifetime of a structure comprising; a step for preparing a structure to be measured (para 0058: “sensors embedded in the equipment or structures”, putting the sensors in communicative interaction with the structure is preparing a structure to be measured); a step for measuring the physical properties of the structure (para 0058: sensors are for measuring physical properties).  
Jung does not explicitly teach a step for measuring an amount of entropy decrease of the structure from the measured changes in physical properties; and a step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease, wherein the physical properties include hardness, thermoelectric power, electrical resistance, Barkuhausen noise amplitude, shear modulus, elastic modulus or Young's modulus, or a combination thereof of the structure.  
Osara teaches a step for measuring an amount of entropy decrease of the structure from the measured changes in physical properties (para 0025: “irreversible entropies…thermal entropy”); and a step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease (para 0027: “remaining mechanical life” based on degradation coefficients which are based on stress and entropy), wherein the physical properties include hardness, thermoelectric power, electrical resistance, Barkuhausen noise amplitude, shear modulus, elastic modulus or Young's modulus, or a combination thereof of the structure (para 0014: “degradation associated with flow of electric current through a resistance, and …, and wherein the estimation is used to measure degradation and/or expected failure of a system.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung with the teachings of Osara.  One would have added to the remaining useful life estimation of Jung the degradation coefficients of Osara.  The motivation would have been to enable (through the use of degradation coefficients which are based on changes in entropy due to different environmental stresses) a more accurate determination of remaining life.   

Regarding claim 12, Jung in view of Osara teaches the method of diagnosing the lifetime of the structure of claim 11. 
Jung does not teach wherein the step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease utilizes the relationship between the amount of entropy decrease or the amount of changes in physical properties at the end of life of the structure and the amount of entropy decrease or the amount of changes in physical properties at an arbitrary time, which is defined as:wherein, k is an intrinsic constant, R is the gas constant, Tp is the peak temperature where the maximum amount of heat is released, QAs is an activation energy for entropy decrease, T is an operating temperature, AL is an amount of changes in physical properties of the structure at the end of life, and AMi is an amount of changes in physical properties of the structure at an arbitrary time.  
 Osara teaches wherein the step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease utilizes the relationship between the amount of entropy decrease or the amount of changes in physical properties at the end of life of the structure and the amount of entropy decrease or the amount of changes in physical properties at an arbitrary time, which is defined as:wherein, k is an intrinsic constant, R is the gas constant, Tp is the peak temperature where the maximum amount of heat is released, QAs is an activation energy for entropy decrease, T is an operating temperature, AL is an amount of changes in physical properties of the structure at the end of life, and AMi is an amount of changes in physical properties of the structure at an arbitrary time (para 0910: “predicts degradation as damage increases with the logarithm of the remaining life and B.sub.W.sub.N predicts degradation as cycle number increases with entropy accumulation.”, therefore optimization of parameters (which include gas constant R, temperature T, energy transfer, entropy change) would result in an equation for remaining useful life which would be proportional to the exponential of the degradation where degradation is the part which isn’t reversible which would be a term proportional to the activation energy because ‘activation energy’ describes altering structure)(shows that                         
                            t
                            =
                            α
                            ×
                            
                                
                                    e
                                
                                
                                    β
                                    ×
                                    
                                        
                                            Q
                                            A
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                     where α & β (β is negative) are themselves functions of R, T, energy transfer, and entropy change). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung in view of Osara with the further teachings of Osara.  One would have combined the convex regression problem constraints of Jung (para 0035) with the observation of Osara (para 0910) that “damage increases with the logarithm of the remaining life”.  The motivation would have been to have a means of estimating the remaining lifetime of a structure based on a measurement that could be performed on any relevant structure; this would have applications for cost savings with regard to investment in infrastructure.  

Regarding claim 13, Jung teaches a system for diagnosing the lifetime of a structure comprising (para 0058: “sensors embedded in the equipment or structures”, putting the sensors in communicative interaction with the structure is preparing a structure to be measured): a measuring device which measures an amount of exothermic or endothermic heat of the structure (para 0031: thermal resistance can be used for predicting remaining life), a magnitude of compressive stress of the structure (para 0032: stress is used as a measure of  external degradation excitation), an amount of lattice contraction of the structure, or the physical properties of the structure (para 0058: sensors are for measuring physical properties).  
Jung does not explicitly teach an electronic device for measuring an amount of entropy decrease of the structure by using the measured amount of exothermic or endothermic heat, the measured magnitude of compressive stress, the measured amount of lattice contraction, or the measured changes in physical properties provided from the measuring device, and diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease, wherein the physical properties include hardness, thermoelectric power, electrical resistance, Barkuhausen noise amplitude, shear modulus, elastic modulus or Young's modulus, or a combination thereof of the structure.  
Osara teaches an electronic device for measuring an amount of entropy decrease of the structure by using the measured amount of exothermic or endothermic heat (para 0025: “irreversible entropies…thermal entropy”), the measured magnitude of compressive stress, the measured amount of lattice contraction, or the measured changes in physical properties provided from the measuring device, and diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease (para 0027: “remaining mechanical life” based on degradation coefficients which are based on stress and entropy), wherein the physical properties include hardness, thermoelectric power, electrical resistance, Barkuhausen noise amplitude, shear modulus, elastic modulus or Young's modulus, or a combination thereof of the structure (para 0014: “degradation associated with flow of electric current through a resistance, and …, and wherein the estimation is used to measure degradation and/or expected failure of a system.”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Jung with the teachings of Osara.  One would have added to the remaining useful life estimation of Jung the degradation coefficients of Osara.  The motivation would have been to enable (through the use of degradation coefficients which are based on changes in entropy due to different environmental stresses) a more accurate determination of remaining life.   

Regarding claim 14, Jung in view of Osara teaches the system for diagnosing the lifetime of the structure of claim 13. 
Jung does not explicitly teach wherein the electronic device uses relationships between entropy decrease, an amount of exothermic or endothermic heat, an amount of lattice contraction, an amount of changes in physical properties or a magnitude of compressive stress at the end of life of the structure, and an amount of entropy decrease, an amount of exothermic or endothermic heat, an amount of lattice contraction, an amount of changes in physical properties or a magnitude of compressive stress of the structure at an arbitrary time.  
 Osara does teach wherein the electronic device uses relationships between entropy decrease, an amount of exothermic or endothermic heat, an amount of lattice contraction, an amount of changes in physical properties or a magnitude of compressive stress at the end of life of the structure, and an amount of entropy decrease, an amount of exothermic or endothermic heat, an amount of lattice contraction, an amount of changes in physical properties or a magnitude of compressive stress of the structure at an arbitrary time (para 0910: “predicts degradation as damage increases with the logarithm of the remaining life and B.sub.W.sub.N predicts degradation as cycle number increases with entropy accumulation.”, therefore optimization of parameters (which include gas constant R, temperature T, energy transfer, entropy change) would result in an equation for remaining useful life which would be proportional to the exponential of the degradation where degradation is the part which isn’t reversible which would be a term proportional to the activation energy because ‘activation energy’ describes altering structure)(shows that                         
                            t
                            =
                            α
                            ×
                            
                                
                                    e
                                
                                
                                    β
                                    ×
                                    
                                        
                                            Q
                                            A
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                     where α & β (β is negative) are themselves functions of R, T, energy transfer, and entropy change). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Jung in view of Osara with the further teachings of Osara.  One would have combined the convex regression problem constraints of Jung (para 0035) with the observation of Osara (para 0910) that “damage increases with the logarithm of the remaining life”.  The motivation would have been to have a means of estimating the remaining lifetime of a structure based on a measurement that could be performed on any relevant structure; this would have applications for cost savings with regard to investment in infrastructure.  

Regarding claim 17, Jung in view of Osara teaches the system for diagnosing the lifetime of the structure of claim 13.
 Jung further teaches wherein the electronic device measures the actual compressive stress of the structure, and corrects the predicted remaining lifetime from a difference between the measured compressive stress value and the predicted compressive stress value (para 0044: “as the degradation measurement is updated, so will be the model parameters of the degradation function”, “RUL” is  remaining useful life) obtaining from the measured amount of exothermic or endothermic heat (para 0031: thermal resistance can be used for predicting remaining life).

Claim 9, 10, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200116585 A1 (Jung) in view of US 20200066376 A1 (MAITI) and in further view of US 20180292465 A1 (Osara). 

Regarding claim 9, Jung teaches a method of diagnosing the lifetime of a structure comprising; a step for preparing a structure to be measured (para 0058: “sensors embedded in the equipment or structures”, putting the sensors in communicative interaction with the structure is preparing a structure to be measured).
Jung does not explicitly teach a step for measuring an amount of lattice contraction of the structure; a step for measuring an amount of entropy decrease of the structure by using the measured amount of lattice contraction; a step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease.  
Maiti does teach a step for measuring an amount of lattice contraction of the structure (para 0008: measurements take into account changes in lattice potential energy and entropy and lattice potential energy would change with lattice contraction); a step for measuring an amount of entropy decrease of the structure by using the measured amount of lattice contraction (para 0008: different materials would have different relations between the amount of lattice contraction at different temperatures).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung with the teachings of Maiti.  One would have added to the remaining useful life method of Jung the relations between entropy and lattice structure of Maiti.  The motivation would have been to enable the estimation of remaining life of a structure based on the change in entropy.  
Osara teaches a step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease (para 0027: “remaining mechanical life” based on degradation coefficients which are based on stress and entropy).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung in view of Maiti the teachings of Osara.  One would have added to the remaining useful life estimation method of Jung in view of Maiti the degradation coefficients (which are derived for a structure from entropy and stress).  The motivation would have been to enable an accurate assessment of the remaining life of a structure.  

Regarding claim 10, Jung in view of Maiti in further view of Osara teaches the method of diagnosing the lifetime of the structure of claim 9.  
Neither Jung nor Maiti explicitly teach wherein the step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease utilizes the relationship between the amount of entropy decrease or the amount of lattice contraction at the end of life of the structure and the amount of entropy decrease or the amount of lattice contraction of the structure at an arbitrary time, which is defined as:wherein, k is an intrinsic constant, R is the gas constant, Tp is the peak temperature where the maximum amount of heat is released, QAs is an activation energy for entropy decrease, T is an operating temperature, AaL is an amount of lattice contraction of the structure at the end of life, and Aai is an amount of lattice contraction of the structure at an arbitrary time. 
Osara does teach wherein the step for diagnosing the remaining lifetime of the structure from the measured amount of entropy decrease utilizes the relationship between the amount of entropy decrease or the amount of lattice contraction at the end of life of the structure and the amount of entropy decrease or the amount of lattice contraction of the structure at an arbitrary time, which is defined as:wherein, k is an intrinsic constant, R is the gas constant, Tp is the peak temperature where the maximum amount of heat is released, QAs is an activation energy for entropy decrease, T is an operating temperature, AaL is an amount of lattice contraction of the structure at the end of life, and Aai is an amount of lattice contraction of the structure at an arbitrary time(para 0910: “predicts degradation as damage increases with the logarithm of the remaining life and B.sub.W.sub.N predicts degradation as cycle number increases with entropy accumulation.”, therefore optimization of parameters (which include gas constant R, temperature T, energy transfer, entropy change) would result in an equation for remaining useful life which would be proportional to the exponential of the degradation where degradation is the part which isn’t reversible which would be a term proportional to the activation energy because ‘activation energy’ describes altering structure)(shows that                         
                            t
                            =
                            α
                            ×
                            
                                
                                    e
                                
                                
                                    β
                                    ×
                                    
                                        
                                            Q
                                            A
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                     where α & β (β is negative) are themselves functions of R, T, energy transfer, and entropy change). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung in view of Maiti in further view of Osara with the further teachings of Osara.  One would have added to the remaining useful life estimation of Jung the degradation coefficients of Osara which are based on entropy and are evaluated at times throughout the lifetime of the structure.  The motivation would have been to have a means of accurately assessing the remaining life of a structure based on the degradation coefficients (which are themselves determined from entropy stress and lattice structure).  
.
Regarding claim 15, Jung in view of Osara teaches the system for diagnosing the lifetime of the structure of claim 13.  
Jung does not teach wherein the above relationships are defined as tL=k (HL/Hi) [(Tp-T)/Tp]2exp[+QAs/R(1/T-1/Tp)],T) /Tp] 2exp [+QAS/R* (1/T-1/Tp) ] , or tL=k (AHL/ALi) [ (Tp-wherein k is an intrinsic constant, R is the gas constant, Tp is the peak temperature where the maximum amount of heat is released, QAs is an activation energy for entropy decrease, T is an operating temperature, HL is an amount of exothermic or endothermic heat at the end of life of the structure, and Hi is an amount of exothermic or endothermic heat at an arbitrary time, OL is a magnitude of compressive stress at the end of life of the structure, of is a magnitude of compressive stress at an arbitrary time, AaL is an amount of lattice contraction at the end of life of the structure, Aai is an amount of lattice contraction of the structure at an arbitrary time, AL is an amount of changes in physical properties of the structure at the end of life, and AMi is an amount of changes in physical properties of the structure at an arbitrary time
 Osara teaches wherein the above relationships are defined as tL=k (HL/Hi) [(Tp-T)/Tp]2exp[+QAs/R(1/T-1/Tp)],T) /Tp] 2exp [+QAS/R* (1/T-1/Tp) ] , or tL=k (AHL/ALi) [ (Tp-wherein k is an intrinsic constant, R is the gas constant, Tp is the peak temperature where the maximum amount of heat is released, QAs is an activation energy for entropy decrease, T is an operating temperature, HL is an amount of exothermic or endothermic heat at the end of life of the structure, and Hi is an amount of exothermic or endothermic heat at an arbitrary time, OL is a magnitude of compressive stress at the end of life of the structure, of is a magnitude of compressive stress at an arbitrary time,…, AL is an amount of changes in physical properties of the structure at the end of life, and AMi is an amount of changes in physical properties of the structure at an arbitrary time (para 0910: “predicts degradation as damage increases with the logarithm of the remaining life and B.sub.W.sub.N predicts degradation as cycle number increases with entropy accumulation.”, therefore optimization of parameters (which include gas constant R, temperature T, energy transfer, entropy change) would result in an equation for remaining useful life which would be proportional to the exponential of the degradation where degradation is the part which isn’t reversible which would be a term proportional to the activation energy because ‘activation energy’ describes altering structure)(shows that                         
                            t
                            =
                            α
                            ×
                            
                                
                                    e
                                
                                
                                    β
                                    ×
                                    
                                        
                                            Q
                                            A
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                     where α & β (β is negative) are themselves functions of R, T, energy transfer, and entropy change). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Jung in view of Osara with the further teachings of Osara.  One would have combined the convex regression problem constraints of Jung (para 0035) with the observation of Osara (para 0910) that “damage increases with the logarithm of the remaining life”.  The motivation would have been to have a means of estimating the remaining lifetime of a structure based on a measurement that could be performed on any relevant structure (where a potential measurement would be of the lattice contraction); this would have applications for cost savings with regard to investment in infrastructure.  
Osara does not teach wherein AaL is an amount of lattice contraction at the end of life of the structure, Aai is an amount of lattice contraction of the structure at an arbitrary time.  
Maiti does teach wherein AaL is an amount of lattice contraction at the end of life of the structure, Aai is an amount of lattice contraction of the structure at an arbitrary time (para 0008: different materials would have different relations between the amount of lattice contraction at different temperatures).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Jung in view of Osara with the teachings of Maiti.  One would have added to the remaining useful life method of Jung the relations between entropy and lattice structure of Maiti.  The motivation would have been to enable the estimation of remaining life of a structure based on the change in entropy based on the lattice structure.  

Claim 4 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200116585 A1 (Jung) in view of US 20180292465 A1 (Osara) in further view of  "Kissinger Method in Kinetics of Materials: things to beware and be aware of" (Vyazovkin). 

Regarding claim 4, Jung in view of Osara teaches the method of diagnosing the lifetime of the structure of claim 3. 
 Neither Jung nor Osara teach wherein, the activation energy for entropy decrease Qos is determined by the Kissinger method where the peak temperature where the maximum amount of heat is released is plotted as a function of heating rate.
Vyazovkin teaches wherein, the activation energy for entropy decrease Qos is determined by the Kissinger method where the peak temperature where the maximum amount of heat is released is plotted as a function of heating rate (p. 2 of 18 equation 1: provides activation energy E as a function of the heating rate β).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Jung in view of Osara with the teachings of Vyazovkin.  One would have added to the relationship derived by Jung in view of Osara the method of determining the value of the activation energy from Vyazovkin (using the Kissinger method).  The motivation would be to have a simple means of getting a good value for activation energy which could then be used in the relation of Jung in view of Osara to get a good estimate of the lifetime of the structure.  

Regarding claim 16, Jung in view of Osara teaches the system for diagnosing the lifetime of the structure of claim 13.
 wherein the activation energy for entropy decrease, Qos is determined by the Kissinger method where the peak temperature where the maximum amount of heat is evolved is plotted as a function of heating rate(p. 2 of 18 equation 1: provides activation energy E as a function of the heating rate β).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Jung in view of Osara with the teachings of Vyazovkin.  One would have added to the relationship derived by Jung in view of Osara the method of determining the value of the activation energy from Vyazovkin (using the Kissinger method).  The motivation would be to have a simple means of getting a good value for activation energy which could then be used in the relation of Jung in view of Osara to get a good estimate of the lifetime of the structure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868  

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868